Exhibit 10.1

 

CONFIDENTIAL

 

HARKEN ENERGY CORPORATION

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (the “Agreement”) is signed on this 21st day of July
2006 by and between HARKEN ENERGY CORPORATION, a Delaware corporation, whose
principal office is 180 State Street, Suite 200, Southlake, Texas 76092
(together with its subsidiaries, including GULF ENERGY MANAGEMENT COMPANY (“the
Company”), and JAMES W. DENNY, III, an individual employee of the Company, whose
home address is 9723 Briar Forest Dr., Houston, Texas 77042, (the “Employee”).

 

WHEREAS, the Employee is, as of the date hereof, in the employ of the Company;
and

 

WHEREAS, the Company and Employee are entering into this Agreement in order to
induce the Employee to remain with the Company by providing to Employee
assurance of severance that would be paid by the Company to Employee should the
Company terminate Employee’s employment during the term of this Agreement.

 

NOW THEREFORE, for and in the mutual considerations recited and acknowledged by
both parties hereto, the Company and the Employee agree as follows:

 

1.             Severance Upon Termination:

 

In the event that Employee is terminated by the Company during the Term of this
Agreement, then the Company will pay to Employee a sum of money, IN LIEU OF any
and all severance pay and related compensation such Employee is entitled to
receive under the policies then in effect by the Company, in an amount equal to
twenty-four (24) months of Employee’s salary.

 

The salary used to compute this Severance will be the greater of either the
Employee’s salary at the time of the termination or Employee’s salary as of the
date of this Agreement. The payment of Severance will become due to Employee
from the Company upon the Employee’s involuntarily termination, in connection
with, among other things, a layoff, operations closing or workforce reduction.

 

2.             No Guaranty of Employment:  This Agreement shall not constitute
nor be construed nor interpreted as any guarantee nor contract for continued
employment of Employee with the Company, any subsidiary or any successor
company. The parties stipulate that as to any rights of ongoing or future
employment, that the Employee is an employee at will.

 

3.             Effective Date:  The Effective Date for purposes of this
Agreement and specifically the term provided in the following paragraph is June
30, 2006.

 

4.             Term of Agreement:  Unless otherwise agreed to in writing by the
parties hereto, this Agreement shall be in effect from the Effective Date
defined above and for one (1) calendar year thereafter. At the expiration of the
Term this Agreement may be extended, modified or renegotiated only upon the
mutual written agreement of both the Employee and the Company.

 

 

--------------------------------------------------------------------------------


 

5.             Parties:  This Agreement shall be binding on the parties hereto
and shall further be binding upon the successors, assigns, parent corporations
or subsidiary corporations of the Company, and shall further inure to the
benefit of the heirs and assigns of Employee.

 

6.             Governing Law:  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Texas, without giving
effect to the principles of conflicts of law thereof.

 

7.             Entire Agreement:  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
replaces, restates in full and supersedes all other prior agreements and
understandings, both written and oral.

 

 

IN WITNESS whereof this Agreement has been executed the day and year first
abovewritten.

 

 

HARKEN ENERGY CORPORATION (the Company)

 

 

By:

/s/ Mikel D. Faulkner

 

Name:

Mikel D. Faulkner

Its:

President & CEO

 

James W. Denny, III (the Employee)

 

By:

/s/ James W. Denny

 

 

 

 

 

JD Severance Agreement

7-10-06

 

 

 

2

--------------------------------------------------------------------------------